EVANS, Circuit Judge
(dissenting in part).
I agree with the views expressed by the majority except as to plaintiff’s liability under the Clayton amendment to the Sherman Anti-Trust Act.
I believe the District Court properly excluded the order of the Federal Trade Commission. It does not fall within that portion of Section 5 of the Clayton Act quoted in the majority opinion. It seems to me the order of the Commission, final though it may be, is not the kind of an order described by said Section 5. It is not a “final judgment or decree rendered in any criminal prosecution.” Neither is it a “final judgment * * * in any suit or proceeding in equity brought by or on behalf of the United States under the antitrust laws.” Proper v. John Bene & Sons, D.C., 295 F. 729; Federal Trade Law and Practice, Henry Ward Beer, page 429, footnote 53.
As stated by Mr. Beer, “Under the Wheeler-Lea amendments to the F. T. C. Act, Commission orders may become final. * * * However the present finality of such orders would not have affected the decision in the Bene case because of the other criteria mentioned by the court.”
Aside from these authorities it seems tolerably plain to me that the quoted portion of Section 5 of the Clayton Act does not apply to an order of the Federal Trade Commission.
It was apparently conceded by defendant in the argument before the District Court that without this evidence there was nothing upon which a finding of violation of the Clayton Act could be predicated.
Even if this decree were received in evidence, and it created a prima facie case against plaintiff, I am persuaded that the evidence, taken as a whole, conclusively overcame this prima facie case.
*74The only proof of violation of the Act is to be found in the evidence of prizes given by plaintiff to encourage an interest in the sport of bowling. Ordinarily a manufacturer of sports goods would not subject itself to liability for violating the Sherman Act or the Clayton amendment by giving prizes to encourage an interest in athletic games. And this is so even though the manufacturer limits its gifts to winners of contests which take place on alleys built by the plaintiff or to alleys where pins and bowling balls of plaintiff’s make are exclusively used.
This is not unlike a case where a public-spirited citizen of Illinois, the late Governor Lowden, annually gave large sums of money, in way of prizes, to encourage dairymen to produce better and more profitable dairy cows. He limited his gifts to those who were raising a breed known as the Holstein-Friesian cattle, of which he was a breeder. He had a large farm whereon he raised this breed of cattle and sold his stock to dairy farmers.
It is not infrequent that rewards or prizes are given to encourage athletic competition. The prize may be cash or merchandise made by the donor. To hold that he and the recipients are in a combination to restrain trade or restrict competition would constitute, it seems to me, an unreasonable extension of the Clayton Act. It would be contrary to the purpose of the Act. Giving prizes to winners in athletic contests would not restrain trade. Such action would encourage athletic activities and thereby increase the volume of business in the sporting goods used in such games. For this reason, I do not think there was a violation of the Clayton Act, even though the order of the Federal Trade Commission were admissible in evidence in this case.
The Clayton Amendment, like the parent legislation, the Sherman Act, aimed at an evil which burdened the consumers. This burden grew out of the lessening of competition or price fixation by agreement or action of the dominant figures in an industry. Competition, so much sought, is traceable to several causes. Advertisement is one and a very common stimulator used by competitors. It promotes rather than stifles competition. We may wonder sometimes whether tiresome advertising, overdone, does not disgust the prospective customer rather than animate a desire to possess. The general belief is that competition is promoted by advertisement. In any case, the Clayton Act was not intended to kill or to lessen advertisement, a competitive measure. Accepting this as a premise and further that a prize giver could not be expected to advertize a competitor’s product, I conclude that the prize giving — particularly as here shown, did not supply the basis of a valid suit to recover damages for violation of the Clayton Act.
Lastly, let it be said that a prize to encourage an interest in an athletic game, if it accomplishes its purpose, benefits both the prize-giver and his competitor.